DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 5 August 2022 has been entered.
Allowable Subject Matter
Claims 1-37 are allowed.
The following is an examiner’s statement of reasons for allowance:
Peterlinz et al. (US 2015/0032398 A1, previously cited by Applicant) discloses methods and systems for performing measurements of structural and material characteristics of semiconductor structures comprising the use of x-ray metrology and optical metrology (par. [0009-0010]), and the building of a model which is analyzed for measurement of parameters (par. [0011]).
With respect to claims 1, 19, 20, and 37, Peterlinz does not disclose or reasonably suggest: generating a geometric model for determining a profile of a test HAR structure from metrology data from a reference metrology tool; generating a material model for determining one or more material parameters of a test HAR structure from metrology data from an optical metrology tool; forming a composite model from the geometric model and the material model for determining a profile of a test HAR structure from metrology data from the optical metrology tool; measuring at least one additional test HAR structure with the optical metrology tool; and determining a profile of the at least one additional test HAR structure based on the final composite model and metrology data from the optical metrology tool associated with the at least one additional HAR test structure.
Claims 2-18 and 21-36 are allowable for reasons of dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R GAWORECKI whose telephone number is (571)272-8540. The examiner can normally be reached Monday-Friday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID MAKIYA can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK R GAWORECKI/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        15 August 2022